                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



JOSEPH RUDOLPH PORCHE,                                             Case No. 3:19-cv-00077-MK
                                                                                        ORDER
                Petitioner,
         vs,

JOSIAS SALAZAR, WARDEN,

                Respondent.



AIKEN, District Judge:

         Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation ("F &R")

(doc. 4) on March 5, 2019 recommending that the Court deny the Petition for Writ of Habeas

Corpus (doc. 1). This case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P.

72(b).

         No objections have been timely filed. Although this relieves me of my obligation to

perfo1m a de nova review, I retain the obligation to "make an informed, final decision." Britt v.

Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

PAGE I -ORDER
2012 WL 1598239, *I (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rnle).

       Having reviewed the file of this case and Magistrate Judge Kasubhai's order, I find no clear

etTor. Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 4) in its entirety. Accordingly, the

Petition for Writ of Habeas Corpus is DENIED, and this case is DISMISSED.

       IT IS SO ORDERED.

       Dated this 26th day of March, 2019.




                                            Ann Aiken
                                    United States District Judge




PAGE2-0RDER
